Citation Nr: 1225427	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to July 1977 and from October 1979 to November 1984.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the VA RO in North Little Rock, Arkansas.  

In February 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support her claim.  The Veteran submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for hypertension.  See 38 C.F.R. § 19.9 (2011).  

The Veteran asserts that harassment and anxiety in service caused her to become overweight, which in turn caused her to develop hypertension.  Service connection for a weight condition was previously denied by an October 2008 rating decision.  The Veteran filed a notice of disagreement with this decision, but did not timely file a substantive appeal after the AOJ issued a statement of the case in May 2010.  Therefore, the October 2008 rating decision is final and consideration of service connection for hypertension as secondary to a weight condition is not appropriate in this case.  See 38 C.F.R. § 20.1103 (2011).  

The Veteran's representative has also suggested that the Veteran may have hypertension that was caused or aggravated by medication taken for service-connected disabilities.  Board Hearing Tr. at 15.   

A.  VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  As the Veteran is now asserting that she may have hypertension secondary to service-connected disabilities, she should be provided with proper notification for such a claim.  

B.  VA Treatment Records

At the February 2011 hearing, the Veteran testified that she began seeking VA treatment about seven or eight years after she was discharged from service, which would be in about 1991 or 1992, and that she was diagnosed with hypertension at that time.  Board Hearing Tr. at 11.  In a June 2008 statement, the Veteran indicated that she received treatment at VA facilities in Fort Smith, Little Rock, and Fayetteville, Arkansas.  The record contains VA treatment records beginning in August 2001.  As the Veteran's testimony indicates that earlier pertinent VA treatment records may be outstanding and these records are constructively of record, they must be secured on remand.  

Additionally, other than a single March 2011 VA treatment note submitted by the Veteran, the most recent VA treatment records that have been associated with the claims file are from May 2006.  The Veteran has indicated that she continues to receive treatment at VA for hypertension; therefore, current VA treatment records should also be associated with the claims file.

C.  VA Examination

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  Id.  

An August 2001 VA outpatient treatment record notes essential hypertension as part of the Veteran's past medical history.  Likewise, a March 2011 VA mental health clinic note provides an Axis III diagnosis of hypertension and shows that R.R. provided a diagnosis of hypertension in July 2008.  Thus, the first element of McLendon has been met.  

Service records do not show any complaint, diagnosis or treatment for hypertension, and there are no recorded blood pressure readings that meet the VA definition of hypertension during service.  The Veteran testified that she was told her blood pressure was high during service while she was pregnant and after reporting to the emergency room with complaints of dizziness.  Board Hearing Tr. at 4.  In her September 2009 notice of disagreement she noted that the incident of dizziness was in January 1980.  A January 1980 emergency medicine note documents the Veteran's complaints of feeling dizzy and faint.  At the time, her blood pressure was measured as 118/64, 112/68, and 120/72.  The assessment included "Orthostatic Hypotension?".  The Board notes that while hypertension is high blood pressure, hypotension is abnormally low blood pressure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 898 (30th ed. 2003).  There is no notation of high blood pressure during the Veteran's pregnancy; however, for purposes of obtaining a medical opinion the Board will accept the Veteran's lay testimony as to what she was told regarding her blood pressure during her pregnancy.  As such, the second element of McLendon has been met.  

A March 2011 VA mental health clinic note suggests that the Veteran may have hypertension related to service or her service-connected generalized anxiety disorder.  In that note, a VA physician opined that when the Veteran's weight went up her high blood pressure started, and that her weight went up due to harassment in the Air Force.  Accordingly, the third element of McLendon has been met.  

The March 2011 VA mental health clinic note is the only medical opinion addressing whether the Veteran currently has hypertension that is related to her service.  This opinion, however, does not contain a rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  To the extent that the physician's comments about weight gain causing hypertension and weight gain being caused by service can be considered a rationale, the Board again notes that service connection has been denied for a weight condition, thus secondary service connection on that basis is not appropriate in this case.  See 38 C.F.R. § 3.310.  

In addition, this opinion does not address other evidence of record that is in direct conflict with the opinion.  The Veteran testified that she gained a significant amount of weight in just a couple months after her separation from service.  Board Hearing Tr. at 6.  She made a similar statement in her September 2009 notice of disagreement, and the physician offering the March 2011 opinion noted that when she got out of service the Veteran gained up to 300 pounds.  Simply put, the evidence reflects that the Veteran's weight went up shortly after service.  However, multiple blood pressure readings shown in private treatment records from 1985 to 1992 are within normal limits by VA standards (systolic under 160 mm and diastolic under 90 mm).  In addition, three blood pressure readings were within normal limits at an October 1992 VA general medical examination.  The VA physician's opinion does not explain how the Veteran's high blood pressure started when her weight went up when the evidence reflects that the Veteran's weight went up shortly after her separation from service yet her blood pressure was essentially normal for at least eight years after service.  As such, there is insufficient competent medical evidence on file for VA to make a decision on the claim and the fourth McLendon element is met.  Thus, a VA examination is warranted.  Specific instructions to the examiner are detailed below.  

With regard to the assertion that medication for service-connected disabilities caused hypertension, the record reflects that the Veteran was prescribed Nortriptyline starting around 2002 and Darvocet on at least one occasion in December 2005.  During a September 2008 VA bones examination the Veteran reported taking pain medications infrequently.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.  

2.  Obtain the Veteran's pertinent VA treatment records from facilities in Fort Smith, Fayetteville, and Little Rock, Arkansas from 1991 to August 2001 and from May 2006 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA hypertension examination to determine the nature of current hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following: 

(a.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected generalized anxiety disorder caused hypertension?

(b.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected generalized anxiety disorder caused a permanent increase in severity of hypertension?  If so, please describe the baseline level of disability prior to the aggravation.  

(c.)  Is it at least as likely as not (50 percent probability or greater) that medication taken for the Veteran's service-connected generalized anxiety disorder, bilateral knee disabilities, bilateral carpal tunnel syndrome, or status post fracture of the right radial styloid caused hypertension?

(d.)  Is it at least as likely as not (50 percent probability or greater) that medication taken for the Veteran's service-connected generalized anxiety disorder, bilateral knee disabilities, bilateral carpal tunnel syndrome, or status post fracture of the right radial styloid caused a permanent increase in severity of hypertension?  If so, please describe the baseline level of disability prior to the aggravation.  

(e.)  Is it at least as likely as not (50 percent probability or greater) that hypertension arose during service or is otherwise related to service, to include the assessment of "orthostatic hypotension?" made in January 1980 and the Veteran's statement that she was told she had an elevated blood pressure reading at that time?  

For purposes of the opinion, the examiner should accept as fact that the Veteran was told she had an elevated blood pressure reading while she was pregnant during service, and that related to her service-connected disabilities she started taking Nortriptyline around 2002, took Darvocet in December 2005, and has infrequently used pain medications.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
4.  After the development requested above has been completed to the extent possible, the record should again be reviewed (to specifically include the evidence associated with the claims file since the statement of the case).  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2011).




_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


